Exhibit 10.1

[Urologix letterhead]

April 23, 2012

 

 

Dear [___________]:

Although your employment is “at will” and may be terminated by you or Urologix
at any time for any reason, Urologix has agreed to provide you with a particular
severance pay benefit following a Change in Control in the event your employment
is terminated without Cause, or by you for Good Reason. Terms not otherwise
defined in this letter (the “Letter Agreement”) shall have the meaning given
such terms on Schedule 1, which is incorporated herein by reference.

Specifically, we have agreed as follows:

1.                   Change in Control. If a Change in Control shall occur and
your employment is terminated without Cause, or by you for Good Reason, within
twelve months of a Change in Control, Urologix shall pay you a severance payment
in cash in a single sum sixty (60) days of the date of termination equal to
[150/100%/100%/100%]% of the sum of your annual target compensation (base salary
and bonus) in effect on such date. For purposes of this Letter Agreement,
“termination of employment” shall be interpreted consistent with the term
“separation from service” within the meaning of Treas. Reg. §1.409A-1(h). In
addition, Urologix shall continue the health, dental and life insurance benefits
substantially similar to those you are receiving or are entitled to receive
prior to your termination for a period of [eighteen (18)/twelve (12) /twelve
(12) /twelve (12)] months. You shall pay the employee’s share of the premiums
for such benefits.

2.                   Arbitration. All disputes or claims arising out of or in
any way related to this Letter Agreement, including the making of this Letter
Agreement, shall be submitted to and determined by final and binding arbitration
under the Rules of the American Arbitration Association. Arbitration proceedings
may be initiated by either of us upon notice to the other and to the American
Arbitration Association, and shall be conducted by three arbitrators under the
Rules of the American Arbitration Association in Minneapolis, Minnesota, unless
we agree to have the person or persons to serve as arbitrators within thirty
(30) days of delivery of the list of proposed arbitrators by the American
Arbitration Association, then, at the request of either of us, the three
arbitrators shall be selected at the discretion of the American Arbitration
Association.

3.                   Entire Agreement. This Letter Agreement constitutes our
entire agreement and supersedes [the [December 29, 2008/ December 29, 2008/April
27, 2010] letter agreement and] all prior discussions, understandings and
agreements with respect to the severance benefits which Urologix has agreed to
provide to you. This Letter Agreement shall be governed and construed by the
laws of the State of Minnesota and may be amended only in writing signed by both
of us.

 

 

 

April 23, 2012

Page 2

 

 

4.                   Successors. This Letter Agreement shall not be assignable,
in whole or in part, by you. This Letter Agreement shall be binding upon and
inure to the benefit of Urologix and its successors and assigns and upon any
person acquiring, by merger, consolidation, purchase of assets or otherwise, all
or substantially all of the assets and business of Urologix, and the successor
shall be substituted for Urologix under this Letter Agreement.

5.                   Compliance with Code §409A. It is the intention of the
parties that this Letter Agreement be exempt from Code §409A to the greatest
extent possible. Accordingly, all provisions herein shall be construed and
interpreted consistent with that intent, but that, to the extent any payment
constitutes nonqualified deferred compensation, Urologix shall amend any such
provision pertaining to such payment to comply with Code §409A and the
regulations thereunder, in the least restrictive manner necessary without any
diminution in the value of the payments to you. Notwithstanding the foregoing,
if on the date of your “separation from service” (within the meaning of Treas.
Reg. §1.409A-1(h)), you are a “specified employee” within the meaning of Treas.
Reg. §1.409-1(i), then payment of any amount under this Agreement that
constitutes nonqualified deferred compensation shall be delayed until: (i) the
later of: (A) the first day of the seventh month following your separation from
service, and (B) the first date on which such payment would not be
non-deductible as a result of Section 162(m) of the Code, or (ii) your death, if
earlier. In the event any such payment is so delayed, the amount of the first
payment shall be increased for interest earned on the delayed payment based upon
interest for the period of delay, compounded annually, equal to the prime rate
(as published in the Wall Street Journal) in effect as of the date the payment
should otherwise have been provided.

If this Letter Agreement accurately sets forth our agreement and understanding
in regard to these matters, will you please sign this Letter Agreement where
indicated below and return the executed letter to me for our files. A separate
copy is enclosed for your records.

UROLOGIX, INC.

    By   Its:       READ AND AGREED:       [Stryker Warren, Jr./Gregory J.
Fluet/
Brian J. Smrdel/Lisa A. Ackermann]

 

 

 

 

 

 

SCHEDULE 1

Definition of “Cause”:

1.                   The failure by you to use your best efforts to perform the
material duties and responsibilities of your position or to comply with any
material policy or directive Urologix has in effect from time to time.

2.                   Any act on your part which is harmful to the reputation or
business of Urologix, including, but not limited to, conduct which is
inconsistent with federal or state law respecting harassment of, or
discrimination against, any Urologix employee.

3.                   A material breach of your fiduciary responsibilities to
Urologix, such as embezzlement or misappropriation of Urologix funds or
properties.

4.                   Your indictment for, conviction of, or guilty plea or nolo
contendere plea to a felony or any crime involving moral turpitude, fraud or
misrepresentation.

Definition of “Change in Control”:

Change in Control of Urologix shall mean a change in control which would be
required to be reported in response to Item 1 of Form 8-K promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
Urologix is then subject to such reporting requirement, including without
limitation, if:

 

(a)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly of securities of Urologix representing 20%
or more of the combined voting power of Urologix’ then outstanding securities;
    (b)there ceases to be a majority of the Board of Directors comprised of (A)
individuals who, on the date of this Letter Agreement, constituted the Board of
Directors of Urologix; and (B) any new director who subsequently was elected or
nominated for election by a majority of the directors who held such office prior
to a Change in Control; or     (c)Urologix disposes of at least 75% of its
assets, other than to an entity owned 50% or greater by Urologix or any of its
subsidiaries.

Definition of “Good Reason”:

Good Reason shall mean, without your express written consent, any of the
following:

 

(a)a material diminution of your authority, duties or responsibilities with
respect to your position immediately prior to the Change in Control, or     (b)a
material reduction in your base compensation as in effect immediately prior to
the Change in Control;    

 



 

 

(c)a material reduction in the authority of the person to whom you report (or a
change in your reporting directly to the Board of Directors, if applicable);    
(d)a material change in the geographic location at which you must perform
services for Urologix; and     (e)any other action or inaction that constitutes
a material violation of this Agreement by Urologix;

provided that no such termination for Good Reason shall be effective unless: (i)
you provide written notice to the Chair of the Board of Directors of the
existence of a condition specified in paragraphs (a) through (e) above within 90
days of the initial existence of the condition; (ii) Urologix does not remedy
such condition within 30 days of the date of such notice; and (iii) you
terminate your employment within 90 days following the last day of the remedial
period described above.

 

 

 

 

 

 

 

 

 

 

 

 

 



 

